A sale procured by fraud or misrepsentation may be avoided by the seller, and the property retaken by him as his own. Morrison v. Adoue,76 Tex. 255, 13 S.W. 166; Johnson v. Stratton, 6 Tex. Civ. App. 431,25 S.W. 683; Parlin  Orendorff v. Harrell, 8 Tex. Civ. App. 368,27 S.W. 1084. And where the goods remain with the purchaser, as here, the right of the seller to retake them is superior to the claim of an attaching *Page 248 
creditor; for the subsequent attaching creditor obtains no better right to the property than the fraudulent purchaser. Ensign v. Hoffield (Pa.)4 A. 189; Starch Factory v. Landrum, 57 Iowa 573, 10 N.W. 900, 42 Am.Rep. 53; Taylor v. Mississippi Mills, 47 Ark. 247, 1 S.W. 283.
The judgment is reversed, and judgment is here rendered in favor of the appellant, with all costs.